DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “a carbonaceous matrix including a fist particle” where the examiner believes the claim should be recited as “a carbonaceous matrix including a first particle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (US 2016/0164079 A1) in view of Yushin et al (US 2017/0018768 A1). Hereinafter referred to as Bae and Yushin, respectively.
Regarding claim 1, Bae discloses a negative electrode active material (“Si[Symbol font/0x2D]C composites” [0028]) comprising:
a carbonaceous matrix (“carbon matrix composite” [0027]) including a first particle (“silicon particles” [0027]) and a second particle (“graphite particles” [0034]),
wherein the first particle comprises a silicon core (“silicon nanoparticle 10” [0028], 10 Fig. 5); and
an oxide layer which is disposed on the silicon core (“coated with a layer of silicon oxide” [0028]) and includes SiOx (0˂x≤2) (“silicon oxide” [0028]).

the second particle is flaky graphite.
However, Yushin discloses a negative active material (“composite materials for battery electrodes … as active material” [0052]) comprising a carbonaceous matrix (“skeleton matrix material may comprise, for example, about 20 at. % to about 100 at. % carbon” [0019]) including a first particle that comprises a silicon core (“conversion-type active materials ( e.g., fluorides, as described above, as well as, e.g., Li2 S, S, Si, …” [0071]) and an oxide layer which is disposed on the silicon core (“shell may comprise an intercalation-type active material … such as lithium cobalt oxide, various lithium manganese oxides, …” [0127]). Yushin teaches a coating layer which covers at least a portion of a surface of the oxide layer and includes LiF (“outer layer 908” [0129] in referring to Fig. 9C that “may be, for example; … (ii) an active material layer formed from an active material that is different from the active material (such as lithium fluoride material intermixed with specific metal clusters or metal nanoparticles) in the bulk of the composite particles” [0129]), and the second particle is flaky graphite (“conductive (e.g., carbon) additives (e.g., carbon nanotubes, carbon black, carbon fibers, graphene, graphite flakes, etc.) to the outer surface of the produced spherical core-shell particles” [0144]). Yushin further teaches that the presence of the coating layer including LiF further improves electrode stability and reduces volume changes during cycling ([0055]) while the second particle of the matrix being flaky graphite enables the active material to exhibit better stability during electrochemical cycling in battery cells due to significantly slower electrode degradation ([0056]).
Therefore, it would have been obvious to add a coating layer which covers at least a portion of a surface of the oxide layer and includes LiF, and modify the active material of Bae 
Regarding claim 5, modified Bae discloses all of the limitations for the negative electrode active material as set forth in claim 1 above, and wherein the coating layer has a thickness of 0.01 nm to 50 nm (Yushin “The thickness of the shell 901 may range from about 1 nm to about 10 microns (in some designs, the shell thickness may preferably range from about 1 nm to about 100 nm)” [0126] where outer layer 908 is a component of shell 901 as shown in Fig. 9C and is therefore smaller than the range disclosed, and is within the disclosed range).
Regarding claim 7, modified Bae discloses all of the limitations for the negative electrode active material as set forth in claim 1 above, and wherein a weight ratio of the first particle to the second particle is in a range of 1:9 to 9:1 (Bae “anode electrodes characterized in FIGS. 12 and 13 were prepared by casting slurries of 72 wt% Si, 20 wt % carbon black” [0031] where these weight percentages correspond to a weight ratio between the first particle and the second particle of about 1:4 which is within the instant claimed range).
Regarding claim 11, modified Bae discloses all of the limitations for the negative electrode active material as set forth in claim 1 above, and further comprising a structure in which the first particle and the second particle are composited by being in contact with each other (Yushin [0144] where the conductive carbon additives are “chemically” bonded to the outer surface of the core-shell particles).
Regarding claim 12
Regarding claim 13, modified Bae discloses a secondary battery (“Li-ion battery” Bae [0035]) comprising:
the negative electrode of claim 12 (as set forth above);
a positive electrode (inherent of Li-ion batteries, and evidenced by Yushin [0022]);
a separator disposed between the positive electrode and the negative electrode (inherent of Li-ion batteries, and evidenced by Yushin [0022]); and
an electrolyte (“liquid electrolyte” [0038]).

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2016/0164079 A1) in view of Yushin (US 2017/0018768 A1) as applied to claim 1 above, and further in view of Fukasawa et al (US 2015/0086870 A1). Hereinafter referred to as Fukasawa.
Regarding claim 2, modified Bae discloses all of the limitations for the negative electrode active material as set forth in claim 1 above, but does not disclose wherein the silicon core has an average particle diameter (D50) of 40 nm to 400 nm.
However, Fukasawa discloses a negative electrode active material (“negative electrode material” [0019]) comprising a carbonaceous matrix including a first particle (“silicon nanoparticle 11” [0019]) and a second particle (“silicon carbide 13” [0019]), wherein the first particle comprises a silicon core (“silicon nanoparticle 11 serves as a core” [0019]), and oxide layer which is disposed on the silicon core and includes SiOx where 0 ˂x≤2 (“silicon oxide 12 … and the core is coated with the silicon oxide 12” [0019]), and a coating layer (“carbonaceous substance phase 21” [0031]) which covers at least a portion of a surface of the oxide layer (“coating with the carbonaceous substance phase 21 may be performed to a single negative 50) of 40 nm to 400 nm (“it is favorable to use the silicon nanoparticle 11 having a size as fine as possible. To be specific, an average primary particle diameter is favorably from 10 to 100 nm” [0020]), and that an average particle diameter too fine is easily oxidized and causes a decrease in capacity, and a larger particle size creates a higher likelihood for pulverization of the particle to occur from repetition of volume expansion and contraction ([0020]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the negative electrode active material of modified Bae in view of Fukasawa wherein the silicon core has an average particle diameter (D50) of 40 nm to 400 nm in order to optimize the silicon core such that it is not easily oxidized, causing a decrease in battery capacity, and is not easily pulverized from repeated volume expansion and contraction.
Regarding claim 3, modified Bae discloses all of the limitations for the negative electrode active material as set forth in claim 1 above, but does not disclose wherein the oxide layer has a thickness of 0.01 nm to 20 nm.
However, Fukasawa is analogous art to the instant invention based on what is disclosed about the invention of Fukasawa in the rejection for claim 2 above, Fukasawa teaches wherein the oxide layer has a thickness of 0.01 nm to 20 nm (“the silicon oxide 12 coats the surface portion of the silicon nanoparticle 11 with the thickness of 10 nm or less on average” [0024]), and that an oxide layer thicker than necessary causes a decrease in the charge and discharge capacity per negative electrode active material mass and an increase in an irreversible capacity or a decrease in initial charge and discharge efficiency ([0025]).

Regarding claims 9 and 10, modified Bae discloses all of the limitations for the negative electrode active material as set forth in claim 1 above, but does not disclose wherein the oxide layer further comprises lithium silicate, and wherein the lithium silicate comprises at least one of Li2SiO3, Li4SiO4, and Li2Si2O5.
However, Fukasawa is analogous art to the instant invention based on what is disclosed about the invention of Fukasawa in the rejection for claim 2 above, Fukasawa teaches wherein the oxide layer further comprises lithium silicate (“lithium silicate such as Li4SiO4 may be dispersed … on a surface of the negative electrode material 10” [0037] in which the coating layer of the claimed invention only covers at least a portion of the surface of the oxide layer and therefore the oxide layer is an exposed surface of the negative electrode active material that lithium silicate may be dispersed on), and wherein the lithium silicate comprises at least one of Li2SiO3, Li4SiO4, and Li2Si2O5 (“Li4SiO4” [0037]). Fukasawa further teaches a strong binding between the silicon oxide on the surface and the coating layer, and that the lithium silicate distributes an excellent Li ion conductivity onto the oxide layer surface ([0038]).
Therefore, it would have been obvious for a person having ordinary skill in the art to add a lithium silicate to the oxide layer of the negative electrode active material wherein the lithium silicate comprises at least one of Li2SiO3, Li4SiO4, and Li2Si2O5 of modified Bae in view of .

Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2016/0164079 A1) in view of Yushin (US 2017/0018768 A1) as applied to claim 1 above, and further in view of Nagayama et al (US 2016/0276668 A1). Hereinafter referred to as Nagayama.
Regarding claim 4, modified Bae discloses all of the limitations for the negative electrode active material as set forth in claim 1 above, but does not disclose wherein the coating layer is included in an amount of 0.05 wt% to 25 wt% based on a total weight of the negative electrode active material. 
However, Nagayama discloses a negative electrode active material (“carbon material for negative electrodes” [0034]) comprising a carbonaceous matrix (“amorphous composite graphite particles (B)” [0034]) including a first particle (“elemental silicon … particle” [0037]) and a second particle (“elemental … carbon particle” [0037]) wherein the first particle comprises a coating layer (“the Si composite carbon particles (A) preferably contain a carbonaceous material, and as a more specific aspect, at least a part of the surface thereof is more preferably coated with the carbonaceous material (hereinafter, such Si composite carbon particles (A) are also referred to as “carbonaceous material-coated Si composite carbon particles”)” [0204]), and wherein the second particle is flaky graphite (“when the Si composite carbon particles (A) of (I) or (III) described above are produced, examples thereof include graphite particles of natural graphite,” [0095] where “natural graphite is classified into flake graphite, …” [0096]). Nagayama teaches wherein the coating layer is included in an amount of 0.05 wt% to 25 wt% based on a total weight of the negative electrode active material (“The content of the amorphous carbonaceous 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the first particle of the negative electrode active material of modified Bae in view of Nagayama wherein the coating layer is included in an amount of 0.05 wt% to 25 wt% based on a total weight of the negative electrode active material, in order to achieve a negative electrode active material of optimized reversible capacity, diameter, and capability of forming firm first particle granulates.
Regarding claim 6, modified Bae discloses all of the limitations for the negative electrode active material as set forth in claim 1 above, but does not disclose wherein the flaky graphite has a Brunauer-Emmett-Teller (BET) specific surface area of 1 m2/g to 200 m2/g.
However, Nagayama is analogous art to the instant invention based on what is disclosed about the invention of Nagayama in the rejection for claim 4 above. Nagayama teaches wherein the flaky graphite has a Brunauer-Emmett-Teller (BET) specific surface area of 1 m2/g to 200 m2/g (“specific surface area of the carbon material used as the raw material by the BET method is typically 1 m2/g to 40 m2/g, preferably 2 m2/g to 35 m2/g, and more preferably 3 m2/g to 30 m2/g.” [0104]), and that this range of BET specific surface area for the second particle that is 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the second particle of the negative electrode active material of modified Bae in view of Nagayama wherein the flaky graphite has a Brunauer-Emmett-Teller (BET) specific surface area of 1 m2/g to 200 m2/g, in order to achieve a negative electrode active material that prevents a decrease in battery capacity when an increase in irreversible capacity of the first particle occurs with a reasonable expectation of success.
Regarding claim 8, modified Bae discloses all of the limitations for the negative electrode active material as set forth in claim 1 above, but does not disclose wherein the carbonaceous matrix is included in an amount of 5 wt% to 50 wt% based on a total weight of the negative electrode active material.
However, Nagayama is analogous art to the instant invention based on what is disclosed about the invention of Nagayama in the rejection for claim 4 above. Nagayama teaches wherein the carbonaceous matrix is included in an amount of 5 wt% to 50 wt% based on a total weight of the negative electrode active material (“mass proportion is greater than 0% by mass, preferably 1% by mass or greater, more preferably 10% by mass or greater, even more preferably 20% by mass or greater, and particularly preferably 30% by mass or greater, but typically 90% by mass or less, preferably 80% by mass or less, more preferably 70% by mass or less, even more preferably 60% by mass or less, and particularly preferably 50% by mass or less” [0338], which refers to the total amount of the first and second particles in the matrix and implies an amount of the carbonaceous matrix to be at least less than “50% by mass” and within the claimed range). Nagayama further teaches a low initial efficiency of a secondary battery and low electrode plate 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the carbonaceous matrix of modified Bae in view of Nagayama wherein the carbonaceous matrix is included in an amount of 5 wt% to 50 wt% based on a total weight of the negative electrode active material, in order to achieve a negative electrode active material that avoids low initial efficiency of a secondary battery, low electrode plate strength, and reduced electrode capacity with a reasonable expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721